 1   WO
 2
 3
 4
 5
 6
 7                      IN THE UNITED STATES DISTRICT COURT
 8                              FOR THE DISTRICT OF ARIZONA
 9
10   Robert Carrasco Gamez, Jr.,                      No. CV-17-02044-PHX-JJT (ESW)
11                 Plaintiff,                         ORDER
12   v.
13   United States of America, et al.,
14                 Defendants.
15
16
17
18         The Court has considered Defendants Allen and Garcia’s Motion to Extend
19   Deadline to Provide Plaintiff with an Inventory of the Seized Boxes Returned to Him by
20   the FBI (Doc. 294) and Defendants Allen and Garcia’s Notice to the Court (Doc. 295).
21   Defendants request an extension of time on the Court’s Order (Doc. 291) requiring them
22   to provide an inventory of the seized boxes returned to Plaintiff by the FBI no later than
23   January 2, 2019. However, Defendants’ Notice (Doc. 295) reflects timely compliance with
24   the Court’s Order. Therefore, the Motion to Extend (Doc. 294) is moot.
25         For the reasons set forth herein,
26         IT IS ORDERED denying as moot Defendants Allen and Garcia’s Motion to
27   Extend Deadline to Provide Plaintiff with an Inventory of the Seized Boxes Returned to
28   Him by the FBI (Doc. 294). As reflected in Defendants’ Notice (Doc. 295), the inventory
 1   provided to Plaintiff on January 2, 2019 was provided within the deadline set by the Court
 2   and therefore timely.
 3         Dated this 4th day of February, 2019.
 4
 5
 6                                                    Honorable Eileen S. Willett
 7                                                    United States Magistrate Judge

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
